ON REHEARING
PER CURIAM.
The Court’s opinion of November 8, 1979, is adhered to in all respects except that the decision and mandate are clarified as follows.
That portion of Public Service Commission Order No. 14420 which purports to award a certificate authorizing charter service by a carrier not authorized to engage in regular route common carriage of passengers exceeds the commission’s statutory power and is hereby quashed. The portion of Order No. 14420 that grants authority to offer sightseeing carriage service is approved.
The Petition for Rehearing and Clarification having been considered in light of the revised opinion is hereby denied.
It is so ordered.
*229ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG and ALDERMAN, JJ., concur.